Exhibit 10.11B
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.



FIRST AMENDMENT TO TECHNOLOGY SERVICES AGREEMENT


THIS FIRST AMENDMENT TO TECHNOLOGY SERVICES AGREEMENT (this “Amendment”) is made
and entered into as of November 17, 2014, but to be effective as of January 1,
2014 (the “Effective Date”), between CSIdentity Corporation (d/b/a CSID), a
Delaware corporation (the “CSID”), and LifeLock, Inc., a Delaware corporation
(“LifeLock”).
RECITALS:
A.
CSID and LifeLock are parties to that certain Technology Services Agreement,
dated January 16, 2014 (the “Agreement”).

B.
CSID and LifeLock have agreed to amend the Agreement to address certain custom
rates for Discount Customers (as defined below) and to make certain clarifying
changes to the Agreement.

C.
Capitalized terms used herein and not otherwise defined shall have the meaning
given those terms in the Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby specifically acknowledged, the parties hereto agree as
follows:
1.
Amendment to Section 3(c). The parties acknowledge that the following language
is added as a new paragraph to Section 3 of the Agreement:

[****]
2.
Amendments to Exhibit B. The parties acknowledge and agree that (a) the “Custom
Rate” references on Exhibit B shall refer to “[****]” and (b) the Tier 1 Pricing
[****] for Address Change Alerts and Reports Service under the [****] Pricing
column is changed from “[****] Customer/Month” to “[****] Customer/Month.”

3.
Amendment to Exhibit C for Non-Dependent API Calls. Under the “Response Times
for Service Degradations” subsection for Service Level Credits, the
Non-Dependent API Calls response time performance calculation paragraph is
deleted in its entirety and replaced with the following: “The response time
performance calculation shall be calculated by dividing the number of
Non-Dependent API Calls related transactions that were processed in less than or
equal to [****] during the subject month by the total number of Non-Dependent
API Calls related transactions processed within the month.”

4.
Amendment to Exhibit C for Dependent API Calls. Under the “Response Times for
Service Degradations” subsection for Service Level Credits, the lead in
paragraph regarding Dependent API Calls and the list of Dependent API Calls are
deleted in their entirety and replaced with the following:

The following external, dependent to CSID API Calls listed below (the “Dependent
API Calls”) are excluded from the above [****] response time SLA calculation.
The Dependent API Calls shall be completed in less than or equal to [****];
provided, however, that the [****] SLA requirement will govern the Dependent API
Calls until [****], at which time such SLA requirement shall automatically
decrease to [****] (beginning [****]) unless LifeLock agrees to extend the
[****] test based on CSID’s good faith efforts with its data supplier to improve
the response times for the Dependent API Calls. The Dependent API Calls response
time performance calculation shall be calculated by dividing the number of
Dependent API Calls related transactions that were processed in less than or
equal to [****] (or [****], as the case may be) during the subject month by the
total number of Dependent API Calls related transactions processed within the
subject month. Service Level credits for the Dependent API Calls will be
computed using the same SLA credits and percentages as the Non-Dependent API
Calls noted above. The parties agree that the following are the Dependent API
Calls:
•
GetAlerts

•
GetQuestionsFromReport

•
GetTransriskScore (Equifax)

•
GetTransriskScore (Experian)

•
GetTransriskScore (TransUnion)





--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

•
IsUserSubscribed (Equifax)

•
IsUserSubscribed (Experian)

•
IsUserSubscribed (TransUnion)

•
Pull3BureauCreditReport

•
PullTransRiskScore

•
Subscribe (Equifax)

•
Subscribe (Experian)

•
Subscribe (TransUnion)

•
UnsubscribeRequest (Equifax)

•
UnsubscribeRequest (Experian)

•
UnsubscribeRequest (TransUnion)

•
VerifyChallengeAnswer



5.
Miscellaneous.

(a)
Except as herein modified and amended, all the terms and conditions of the
Agreement shall remain in full force and effect, and the execution of this
Amendment shall in no event be deemed to constitute a waiver of any right or
claim of any of the parties hereto under, or by virtue of, the Agreement. This
Amendment and the Agreement constitute the final, complete and exclusive
agreement between the parties relating to the subject matter hereof, and
supersede all prior or contemporaneous discussions, proposals, negotiations,
understandings, representations, warranties, promises and other communications,
whether oral or written, between the parties relating to the subject matter and
all past courses of dealing or industry customs. In the event of a conflict
between the terms and conditions hereof, and the terms and conditions of the
Agreement, the specific terms and conditions set forth in the Amendment shall
govern.

(b)
This Amendment and all disputes related hereto, whether in contract or tort, in
law or in equity, or otherwise, shall be governed by the laws of the State of
Arizona without regard to principles of conflicts or choice of law which direct
the application of the laws of a different state.

(c)
Neither this Amendment nor the Agreement can be amended or otherwise modified,
except as agreed to in writing by each of the parties hereto. This Amendment may
be executed in separate counterparts, each of which is deemed to be an original
and all of which taken together constitute one and the same agreement. A signed
electronic copy of this Amendment may serve as an original.





--------------------------------------------------------------------------------



EXECUTED as of the date first above written, to be effective as of the Effective
Date.


CSID:


CSIDENTITY CORPORATION,
a Delaware corporation




By: /s/ John Menchaca                
Print Name: John Menchaca            
Title: SVP                    
Date: 11/19/14                        








LIFELOCK:


LIFELOCK, INC.,
a Delaware corporation




By: /s/ Steven M. Seoane            
Print Name: Steven M. Seoane            
Title: CPO                    
Date:                        




